    Case 18-00244         Doc 6    Filed 10/06/18 Entered 10/07/18 00:24:31                       Desc Imaged
                                   Certificate of Notice Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
       In re                                                Case No. 18−28206 dsk
       Tabitha Ebony Black                                  Chapter 13

       Debtor(s).                                           Adv. Proc. No. 18−00244
       Tabitha Ebony Black
       Plaintiff(s),
       vs.
       Hope Credit Union
       Defendant(s).

                 NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                         RE FORM, MANNER AND SERVING OF NOTICE



2 − Expedited Motion For Temporary Restraining Order Filed by Bo Luxman on behalf of Plaintiff Tabitha Ebony
Black (Luxman, Bo) on October 4, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on October 4, 2018 at at 12:30 PM in the United States Bankruptcy Court, 200 Jefferson Ave,
Room 945, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.
   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:


All Parties on Servicing List

    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).
                                                                 Kathleen A Ford
                                                                 CLERK OF COURT
                                                                 BY: Tonya Lepone
                                                                 _______________________________________
                                                                 Date: October 4, 2018
                                                                 [ntchrgcomb13lf005]Order/Notice combined Rel 11−03
           Case 18-00244            Doc 6       Filed 10/06/18 Entered 10/07/18 00:24:31                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Tennessee
Black,
              Plaintiff                                                                           Adv. Proc. No. 18-00244-dsk
Credit Union,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0651-2                  User: tonya                        Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: ntchrg13                  Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
dft            +Hope Credit Union,   400 West Capital Avenue,   Little Rock, AR 72201-3436
pla            +Tabitha Ebony Black,   2712 Supreme Avenue,   Memphis, TN 38114-3366

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion08.me.ecf@usdoj.gov Oct 04 2018 23:02:10     U.S. Trustee,
                 Office of the U.S. Trustee,   One Memphis Place,   200 Jefferson Avenue, Suite 400,
                 Memphis, TN 38103-2383
ust             E-mail/Text: ustpregion08.na.ecf@usdoj.gov Oct 04 2018 23:02:03     US TRUSTEE,
                 OFFICE OF THE UNITED STATES TRUSTEE,   701 BROADWAY STE 318,   NASHVILLE, TN 37203-3966
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Bo Luxman    on behalf of Plaintiff Tabitha Ebony Black BankruptcyMail@luxmanlaw.com
                                                                                            TOTAL: 1
